DETAILED ACTION
The Amendment filed on December 27th, 2021 has been entered and made of record.
Authorization for this Examiner’s Amendment was given in a telephone interview with Applicant’s representative, Mr. Mike Stejer on January 16th, 2021. During the telephone conference, Mr. Stejer has agreed and authorized the Examiner to amend claim 1.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Examiner’s Amendment
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claims
Replacing claim 1 as following:
Claim 1: (Currently Amended) A secure access method, comprising:
receiving, by an authentication server comprising a hardware processor, a first message from a non-3rd generation partnership project (non-3GPP) access device having connectivity to an access network and the authentication server, wherein the first message carries a fast re-authentication identifier of a terminal attempting to re-access a core network 
determining, by the authentication server, that fast re-authentication allowed based on information included in the first message indicating whether the access network is trustworthy;
performing, by the authentication server, fast re-authentication with the terminal to implement a current secure access by the terminal;
sending, by the authentication server, a second message to a home subscriber server, wherein the second message carries a registration type identifier, an identifier of the terminal, and an address of the authentication server, and the registration type identifier is used to indicate that the current secure access of the terminal is secure access using a fast re-authentication procedure;
receiving, by the home subscriber server, the second message; 
sending, by the home subscriber server, a registration success indication to the authentication server;
receiving, by the authentication server, the registration success indication; and
sending, by the authentication server, an access success indication to the terminal based on the registration success indication.

Examiner’s Statement of reason for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention is directed a method, a server and a system for realizing safety access to home subscriber. The closest prior arts, as previously recited, Messana (U.S. Pub. Number 2014/0273958) and Halasz (U.S. Pub. Number 2004/0168054) are also generally direct to various aspects for providing user equipment with access to a network and a network configured to provide access to the user equipment and fast re-authentication with dynamic credentials. However, none of Messana and Halasz teaches or suggests, alone or in combination, the particular combinations of steps or elements as recited in the independent claims 1, 7 and 13. For example, none of the cited prior arts teaches or suggests the elements of “receiving, by an authentication server comprising a hardware processor, a first message from a non-3rd generation partnership project (non-3GPP) access device having connectivity to an access network and the authentication server, wherein the first message carries a fast re-authentication identifier of a terminal attempting to re-access a core network by way of the non-3GPP access device, wherein the terminal previously accessed the core network by way of a secure access using a full extensible authentication protocol (EAP) authentication procedure, and the terminal deregistered from the core network after the secure access of the core network using the full EAP authentication procedure prior to attempting to re-access the core network; determining, by the authentication server, that fast re-authentication allowed based on information included in the first message indicating whether the access network is trustworthy; performing, by the authentication server, fast re-authentication with the terminal to implement a current secure access by the terminal; sending, by the authentication server, a second message to a home subscriber server, wherein the second message carries a registration type identifier, an identifier of the terminal, and an address of the authentication server, and the registration type identifier is used to indicate that the current secure access of the terminal is secure access using a fast re-authentication procedure; receiving, by the home subscriber server, the second message; sending, by the home subscriber server, a registration success indication to the authentication server; receiving, by the authentication server, the registration success indication; and sending, by the authentication server, an access success indication to the terminal based on the registration success indication.” Therefore, the claims are allowable over the cited prior arts.
Claims 2-6, 8-12 & 14-20 are allowed because of their dependence from independent claims 1, 7 & 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
           
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOI V LE whose telephone number is (571)270-5087.  The examiner can normally be reached on 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHOI V LE/
Primary Examiner, Art Unit 2436